

115 S2481 IS: Stop Trafficking in Fentanyl Act of 2018
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2481IN THE SENATE OF THE UNITED STATESMarch 1, 2018Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo increase the penalties for fentanyl trafficking.
	
 1.Short titleThis Act may be cited as the Stop Trafficking in Fentanyl Act of 2018. 2.Enhanced penaltiesSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended—
 (1)in subparagraph (A)(vi)— (A)by striking 400 grams and inserting 20 grams; and
 (B)by striking 100 grams and inserting 5 grams; and (2)in subparagraph (B)(vi)—
 (A)by striking 40 grams and inserting 2 grams; and (B)by striking 10 grams and inserting 0.5 grams.